 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          LINDA SCHUMACHER,                                CASE NO. C18-5535 MJP

11                                 Plaintiff,                MINUTE ORDER

12                  v.

13          GOVERNOR JAY INSLEE, et al.,
            CHERYL STRANGE, SERVICE
14          EMPLOYEES INTERNATIONAL
            UNION HEALTHCARE 775NW,
15
            The following minute order is made by the direction of the court, the Honorable Marsha
16
     J. Pechman, United States District Judge:
17
            The stay in this proceeding (Dkt. No. 79) has expired, as the Court of Appeals for the
18
     Ninth Circuit denied permission to appeal (Dkt. No. 81) this Court’s Order denying class
19
     certification (Dkt. No. 75). The Parties are directed to meet and confer and submit to the Court,
20
     within 14 days of this Order, a Joint Status Report with a proposed plan for the issues that remain
21
     in this proceeding.
22
            The clerk is ordered to provide copies of this order to all counsel.
23
            Filed May 25, 2021.
24


     MINUTE ORDER - 1
 1                      William M. McCool
                        Clerk of Court
 2
                        s/Michael Williams
 3                      Deputy Clerk

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
